Since his conviction of the offense of robbery under Chapter 13792, Acts of 1929, the Petitioner has been before this Court three times. See Jones v. State, 122 Fla. 307, 165 So. 33; Jones v. Mayo, 126 Fla. 523, 171 So. 312; Jones v. State,130 Fla. 645, 178 So. 404. He now appears here on writ of error to the Circuit Court for Union County to review the order of that court holding his petition for writ of habeas corpus insufficient and denying the writ.
The record has been examined and the assignments of error are found to be without merit.
So the judgment is affirmed.
So ordered.
TERELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized *Page 401 
by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.